08/03/2021


             IN THE SUPREME COURT OF THE STATE OF moNriA
                                                                           ELED        Case Number: PR 06-0544


                                       PR 06-0544
                                                                         AUG 0 3 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montane
 IN RE PETITION OF CHRISTOPHER G. MILLER
 FOR REINSTATEMENT TO ACTIVE STATUS IN                                     ORDER
 THE BAR OF MONTANA



       Christopher G. Miller has petitioned the Court for reinstatement to active status in
the State Bar ofMontana. Miller was placed on inactive status on July 12,2021,for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2021. Miller has provided a letter from the State Bar certifying that Miller has
now completed all CLE requirements for that reporting year, in accordance with Rule 13
of the CLE Rules. The Petition states that Miller is not currently subject to disciplinary
proceedings and has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Christopher G. Miller for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Miller
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this         day of August, 2021.



                                                               Chief Jus • e

                                                                          4        ,


                                                         rxe
 4,,9,...
su AI 4.viL---